Exhibit 10 (d)
THIRD AMENDMENT TO CREDIT AGREEMENT
     This Third Amendment to Credit Agreement (this “Third Amendment”) is
entered into as of December 17, 2010, by and among Denbury Resources Inc., a
Delaware corporation (“Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent (“Administrative Agent”), and the financial institutions parties hereto as
Banks (collectively, “Banks”, and each individually, a “Bank”).
W I T N E S S E T H
     WHEREAS, Borrower, Administrative Agent, the other agents party thereto and
Banks are parties to that certain Credit Agreement dated as of March 9, 2010 (as
amended, the “Credit Agreement”) (unless otherwise defined herein, all terms
used herein with their initial letter capitalized shall have the meaning given
such terms in the Credit Agreement, including, to the extent applicable, after
giving effect to the amendments set forth in Section 1 and Section 2 of this
Third Amendment);
     WHEREAS, pursuant to the Credit Agreement, Banks have made a Revolving Loan
to Borrower and provided certain other credit accommodations to Borrower;
     WHEREAS, Borrower has advised Administrative Agent and Banks that:
     (a) (i) Encore Partners GP Holdings, as the sole member of and owner of one
hundred percent (100%) of the Equity in Encore Energy Partners GP, (ii) Encore
Operating LP, as the owner of certain common units representing limited
partnership interests in Encore MLP, and (iii) Encore Partners LP Holdings, as
the owner of certain common units representing limited partnership interests in
Encore MLP (the Equity in Encore Energy Partners GP and Encore MLP owned by the
Credit Parties is collectively referred to herein as the “Encore MLP Equity”),
each intends to sell the Encore MLP Equity that it owns (any such sale, an
“Encore MLP Disposition”), which Encore MLP Disposition is not permitted under
Section 9.5 of the Credit Agreement;
     (b) to effectuate an Encore MLP Disposition, Borrower, Encore Partners GP
Holdings, Encore Operating LP and Encore Partners LP Holdings, as selling
parties, have each entered into that certain Purchase Agreement, dated as of
November 16, 2010, with Vanguard Natural Gas, LLC, as buyer, and Vanguard
Natural Resources, LLC; and
     (c) a portion not to exceed twenty-five percent (25%) of the consideration
to be paid for the Encore MLP Equity in connection with an Encore MLP
Disposition may be in the form of Equity of another-Person (other than any
Credit Party) organized under the laws of the United States of America or any
state thereof or the District of Columbia instead of cash, which consideration
would be considered an Investment under and pursuant to the Credit Agreement
and, subject to the amount thereof, may not be permitted under Section 9.8 of
the Credit Agreement;

 



--------------------------------------------------------------------------------



 



WHEREAS, Borrower has further advised Administrative Agent and Banks that:
     (a) Borrower intends to complete a corporate restructuring to integrate and
consolidate certain of its existing Subsidiaries and their respective operations
to obtain synergies and efficiencies for tax, legal and operational purposes,
which corporate restructuring transactions are more specifically described in
the restructuring steps set forth in the “Plan of Restructuring” attached hereto
as Exhibit A (the “Plan of Restructuring”) (such corporate restructuring
transactions described in the Plan of Restructuring, together with the
preparation and execution of such other documents, instruments and agreements in
connection with, and the taking of such other actions as may be necessary to
fully implement, such corporate restructuring transactions are collectively
referred to herein as the “December 2010 Restructuring”);
     (b) after giving effect to the December 2010 Restructuring, the
organizational structure of Borrower and its Subsidiaries will be as set forth
on Exhibit B attached hereto (the “Post-Restructuring Organizational Structure
Chart”); and
     (c) the December 2010 Restructuring requires certain deliveries to be made
under and pursuant to the Credit Agreement and the other Loan Papers and certain
modifications to the Credit Agreement to reflect the name changes to certain
Subsidiaries and other mechanics thereof;
     WHEREAS, Borrower has further advised Banks that it intends to purchase
Additional Permitted Revenue Bonds, which purchase may result in the aggregate
principal amount of the 2008 Bonds, the 2009 Bonds and such Additional Permitted
Revenue Bonds outstanding at such time of purchase exceeding the $200,000,000
limitation on such principal amount set forth in Section 2.1(c) of the Credit
Agreement;
     WHEREAS, Borrower has requested that Banks:
     (a) amend the Credit Agreement to permit Encore MLP Dispositions and to
permit a portion of the consideration to be paid in connection therewith in the
form of Equity;
     (b) amend the Credit Agreement to permit the Credit Parties to (i) hold
Investments consisting of Equity of another Person (other than any Credit Party)
organized under the laws of the United States of America or any state thereof or
the District of Columbia received as partial consideration in connection with an
Encore MLP Disposition and (ii) continue to be able to make additional
Investments in an aggregate amount outstanding at any time of up to $100,000,000
(without the limitation that certain of such Investments must be made directly
or indirectly into Encore MLP);
     (c) consent to consummation of the December 2010 Restructuring and amend
the Credit Agreement to reflect the consummation thereof as set forth in the
Post-Restructuring Organizational Structure Chart;

 



--------------------------------------------------------------------------------



 



     (d) amend the Credit Agreement to increase the maximum aggregate principal
amount outstanding of the 2008 Bonds, the 2009 Bonds and the Additional
Permitted Revenue Bonds that may be outstanding at any given point in time by
$10,000,000; and
     (e) make certain other changes to the Credit Agreement, in each case as
more specifically described herein; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Banks have agreed to Borrower’s requests.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Borrower, Administrative Agent and Banks hereby agree as follows:
Section 1. Third Amendment Effective Date Amendments. In reliance on the
representations, warranties, covenants and agreements contained in this Third
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 4 hereof, the Credit Agreement shall be amended effective as of the
Third Amendment Effective Date (defined below) in the manner provided in this
Section 1.
     1.1 Additional Definitions. Section 1.1 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following definitions of
“Encore MLP Disposition”, “Encore MLP Disposition Equity Consideration”, “Encore
MLP Equity” and “Third Amendment” which shall read in full as follows:
     “Encore MLP Disposition” means any sale, transfer or other disposition of
Encore MLP Equity by the applicable Credit Parties.
     “Encore MLP Disposition Equity Consideration” means any Equity of any
Person (other than any Credit Party) organized under the laws of the United
States of America or any state thereof or the District of Columbia received by
any Credit Party as consideration for, and solely in connection with the
completion of, an Encore MLP Disposition.
     “Encore MLP Equity” means, collectively, (a) all of the Equity owned by the
Credit Parties in Encore Energy Partners GP, and (b) all of the Equity owned by
the Credit Parties in Encore MLP, including (i) 10,928,254 common units
representing limited partnership interests in Encore MLP owned by Encore
Operating LP and (ii) 9,995,801 common units representing limited partnership
interests in Encore MLP owned by Encore Partners LP Holdings.
     “Third Amendment” means that certain Third Amendment to Credit Agreement
dated as of December 17, 2010 among Borrower, Administrative Agent and Banks
party thereto.
     1.2 Amendment to Definitions. The definitions of “Loan Papers”, “Permitted

 



--------------------------------------------------------------------------------



 



Investments”, “Unrestricted Subsidiary” and “Wholly-Owned Subsidiary” contained
in Section 1.1 of the Credit Agreement shall be amended and restated to read in
full as follows:
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, each Facility Guarantee which may now
or hereafter be executed, each Borrower Pledge Agreement which may now or
hereafter be executed, each Subsidiary Pledge Agreement which may now or
hereafter be executed, all Mortgages now or at any time hereafter delivered
pursuant to Section 5.1, and all other certificates, documents or instruments
delivered in connection with this Agreement, as the foregoing may be amended
from time to time.
     “Permitted Investments” means (a) readily marketable direct obligations of
the United States of America (or investments in mutual funds or similar funds
which invest solely in such obligations), (b) demand or time deposit accounts,
certificates of deposit and money market deposits with maturities of one year or
less of any commercial bank operating in the United States having capital and
surplus in excess of $500,000,000, (c) commercial paper of a domestic issuer if
at the time of purchase such paper is rated in one of the two highest ratings
categories of S&P or Moody’s, (d) money market funds that invest substantially
all of their assets in securities of the types described in clauses (a) through
(c) above, (e) Investments by any Credit Party in any other Credit Party,
(f) ownership by any Credit Party of any Equity in the form of Encore MLP
Disposition Equity Consideration, and (g) other Investments; provided, that the
aggregate amount of all other Investments made pursuant to this clause (g)
outstanding at any time shall not exceed $100,000,000 (measured on a cost
basis).
     “Unrestricted Subsidiary” means, subject to Section 8.16, (a) New
Frontiers, Plain Energy Holdings, LLC, Plain Energy USA, LLC, Plain Energy LTD,
Encore Energy Partners GP, Encore MLP, Encore Energy Partners Operating LLC,
Encore Energy Partners Finance Corporation, Encore Clear Fork Pipeline LLC,
Encore Partners LP Holdings, Encore Partners GP Holdings, any other Subsidiary
of Encore MLP and Jurassic Resource Development North America, LLC, (b) so long
as either Encore Energy Partners GP or Encore MLP is a Subsidiary, any other
Subsidiary of Encore MLP, and (c) any Subsidiary of Borrower formed in
compliance with this Agreement that is not a Material Domestic Subsidiary and
that Borrower has not otherwise designated in writing to Administrative Agent to
be a Restricted Subsidiary.
     “Wholly-Owned Subsidiary” means any Subsidiary of which all of the
outstanding Equity (other than any directors’ qualifying shares mandated by
Law), on a fully-diluted basis, is owned by Borrower and/or one or more of
Borrower’s other Wholly-Owned Subsidiaries; provided, that so long as either
Encore Energy Partners GP or Encore MLP is a Subsidiary none of Encore Partners
GP Holdings, Encore Partners LP Holdings and Encore Energy Partners GP will be a
Wholly-Owned Subsidiary for purposes of this Agreement or any of the other Loan
Papers.

 



--------------------------------------------------------------------------------



 



     1.3 Amendment to Additional Permitted Revenue Bonds Provision.
Section 2.1(c) of the Credit Agreement shall be amended to replace the reference
to “$200,000,000” therein with a reference to “$210,000,000” in lieu thereof.
     1.4 Amendment to Asset Dispositions Provision. Section 9.5 of the Credit
Agreement shall be amended to (a) delete the reference to “and” at the end of
clause (g) thereof, (b) delete the “.” at the end of clause (h) thereof and
insert a “;” in lieu thereof, and (c) add new clauses (i) and (j) thereto to
read in full as follows:
     “(i) an Encore MLP Disposition; provided that any Encore MLP Disposition
shall be made for fair value (as determined by the Credit Parties in good faith)
and for at least seventy-five percent (75%) cash consideration; and
     (j) the sale, transfer or other disposition of any Encore MLP Disposition
Equity Consideration; provided, that any such sale, transfer or other
disposition shall be made for fair value (as determined by the Credit Parties in
good faith).”
Section 2. December 2010 Restructuring Effective Date Amendments. In reliance on
the representations, warranties, covenants and agreements contained in this
Third Amendment, and subject to the satisfaction of the conditions precedent set
forth in Section 4 and Section 5 hereof, the Credit Agreement shall be amended
effective as of the December 2010 Restructuring Effective Date (defined below)
in the manner provided in this Section 2.
     2.1 Additional Definitions. Section 1.1 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following definitions of
“December 2010 Restructuring”, “Denbury Air”, “Denbury Holdings”, “Gulf Coast
Pipelines”, “New Operating”, “Pipeline Holdings” and “Plan of Restructuring”
which shall read in full as follows:
     “December 2010 Restructuring” has the meaning given such term in the Third
Amendment.
     “Denbury Air” means Denbury Air, LLC, a Delaware limited liability company
formerly known as EAP Operating, LLC.
     “Denbury Holdings” means Denbury Holdings, Inc., a Delaware corporation
formerly known as Denbury Encore Holdings Inc.
     “Gulf Coast Pipelines” means Denbury Gulf Coast Pipelines, LLC, a Delaware
limited liability company.
     “New Operating” means Denbury Operating Company, a Delaware corporation
formerly known as EAP Properties, Inc. and a successor-by-merger to a previous
“Denbury Operating Company”.
     “Pipeline Holdings” means Denbury Pipeline Holdings, LLC, a Delaware
limited liability company.

 



--------------------------------------------------------------------------------



 



     “Plan of Restructuring” has the meaning given such term in the Third
Amendment.
     2.2 Amendment to Definitions. The definitions of “Encore Operating LP”,
“Green Pipeline”, “Greencore Pipeline”, “Marine”, “Onshore”, “Operating
Louisiana”, “Restricted Subsidiary” and “Unrestricted Subsidiary” contained in
Section 1.1 of the Credit Agreement shall be amended and restated to read in
full as follows:
     “Encore Operating LP” means Encore Operating, L.P., a Texas limited
partnership, which has authorized a winding up in connection with the
December 2010 Restructuring (and which winding up will be completed promptly
after consummation of the December 2010 Restructuring).
     “Green Pipeline” means Denbury Green Pipeline-Texas, LLC, a Delaware
limited liability company.
     “Greencore Pipeline” means Greencore Pipeline Company LLC, a Delaware
limited liability company.
     “Marine” means Denbury Marine, L.L.C., a Louisiana limited liability
company.
     “Onshore” means Denbury Onshore, LLC, a Delaware limited liability company.
     “Operating Louisiana” means Encore Operating Louisiana, LLC, a Delaware
limited liability company, which has been dissolved in connection with the
December 2010 Restructuring.
     “Restricted Subsidiary” means (a) Denbury Holdings, DG&M, New Operating,
Marine, Onshore, Denbury Air, Pipeline Holdings, Green Pipeline, Greencore
Pipeline and Gulf Coast Pipelines, (b) each other Material Domestic Subsidiary
and (c) any other Domestic Subsidiary of Borrower that Borrower designates in
writing to Administrative Agent to be a Restricted Subsidiary; provided, that no
Subsidiary of Borrower will be a Restricted Subsidiary unless (i) one hundred
percent (100%) of its issued and outstanding Equity has been pledged to
Administrative Agent to secure the Obligations pursuant to the Borrower Pledge
Agreement or a Subsidiary Pledge Agreement, and (ii) it has executed a Facility
Guarantee.
     “Unrestricted Subsidiary” means, subject to Section 8.16, (a) Encore
Partners GP Holdings, Plain Energy Holdings, LLC, Plain Energy USA, LLC, Plain
Energy LTD and Jurassic Resource Development North America, LLC, (b) so long as
either Encore Energy Partners GP or Encore MLP is a Subsidiary, Encore Energy
Partners GP, Encore MLP, Encore Energy Partners Operating LLC, Encore Energy
Partners Finance Corporation, Encore Clear Fork Pipeline LLC, Encore Partners LP
Holdings, Encore Partners GP Holdings and any other Subsidiary of Encore MLP,
and (c) any Subsidiary of Borrower formed in

 



--------------------------------------------------------------------------------



 



compliance with this Agreement that is not a Material Domestic Subsidiary and
that Borrower has not otherwise designated in writing to Administrative Agent to
be a Restricted Subsidiary.
     2.3 Deletion of Definitions. The definitions of “EAP Operating GP”, “EAP
Properties”, “Encore Holdings”, “New Frontiers”, “Operating” and “TRF” contained
in Section 1.1 of the Credit Agreement are hereby deleted in their entirety.
     2.4 Amendment and Restatement of Sections 7.14(b) and 7.14(c) of the Credit
Agreement. Sections 7.14(b) and 7.14(c) of the Credit Agreement shall be amended
and restated in their entirety to read in full as follows:
     “(b) Each other Credit Party owns the issued and outstanding Equity in the
Person (or Persons) in each case as more specifically set forth on Schedule 7.14
hereto, as applicable, and except as otherwise set forth thereon, none of the
other Credit Parties have any direct, Wholly-Owned Subsidiaries (other than (i)
those that are Unrestricted Subsidiaries and (ii) those that (1) own no assets
and (2) started winding up or were dissolved, liquidated and/or terminated on or
promptly after the December 2010 Restructuring Effective Date (as defined in the
Third Amendment) in connection with the completion of the December 2010
Restructuring and for which certain customary actions are in process to obtain
the applicable Governmental Authorities’ final evidence of such winding up,
dissolution, liquidation and/or termination).
     (c) Each Restricted Subsidiary is a Wholly-Owned Subsidiary, directly or
indirectly, of Borrower.”
     2.5 Amendment to Section 8.2(b) of the Credit Agreement. Clause (b) of
Section 8.2 of the Credit Agreement shall be amended to (a) delete therefrom the
reference therein to “Operating,” and the reference therein to “, EAP
Properties”, and (b) to change the reference therein to “Encore Holdings” to
read “Denbury Holdings”.
     2.6 Amendment to Section 8.3 of the Credit Agreement. Section 8.3 of the
Credit Agreement shall be amended to delete the proviso that reads “; provided,
that, TRF may dissolve at any time” therefrom.
     2.7 Replacement of Schedule 7.14 to the Credit Agreement. Schedule 7.14 to
the Credit Agreement shall be replaced in its entirety with Schedule 7.14 to
this Third Amendment and Schedule 7.14 hereto shall be deemed to be attached as
Schedule 7.14 to the Credit Agreement.
Section 3. December 2010 Restructuring. Subject to compliance by the Credit
Parties with the Credit Agreement (including, without limitation, Section 5.1
and Section 5.2 thereof) and the other Loan Papers in connection with the
December 2010 Restructuring, which compliance will include, without limitation,
delivery to Administrative Agent of each of the following documents, instruments
and agreements prior to or contemporaneously with the consummation of the
December 2010 Restructuring, each in form and substance reasonably acceptable to
Administrative Agent:

 



--------------------------------------------------------------------------------



 



     (a) such documents and certificates as Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of Borrower and the other Credit Parties, the authorization of this Third
Amendment and the transactions contemplated hereby and by the Plan of
Restructuring in connection with the December 2010 Restructuring, and any other
legal matters relating to Borrower, the other Credit Parties and this Third
Amendment;
     (b) assignments and assumptions of the Mortgages previously entered into by
Encore Operating LP and pursuant to which Encore Operating LP will assign, and
Onshore will assume, the obligations and liabilities under such Mortgages, duly
executed, notarized and delivered by the applicable Credit Parties;
     (c) Subsidiary Pledge Agreements duly executed and delivered by Pipeline
Holdings and Onshore, respectively, together with all certificates (or other
evidence reasonably acceptable to Administrative Agent), if any, evidencing one
hundred percent (100%) of the issued and outstanding Equity of Green Pipeline,
Greencore Pipeline, Gulf Coast Pipelines and Denbury Air of every class, which
certificates shall be duly endorsed or accompanied by appropriate stock powers
(as applicable) executed in blank;
     (d) an Amended and Restated Borrower Pledge Agreement duly executed and
delivered by Borrower, together with all certificates (or other evidence
reasonably acceptable to Administrative Agent), if any, evidencing one hundred
percent (100%) of the issued and outstanding Equity of Denbury Holdings and DG&M
of every class, which certificates shall be duly endorsed or accompanied by
appropriate stock powers (as applicable) executed in blank;
     (e) Amended and Restated Subsidiary Pledge Agreements duly executed and
delivered by Denbury Holdings and New Operating, respectively, together with all
certificates (or other evidence reasonably acceptable to Administrative Agent),
if any, evidencing one hundred percent (100%) of the issued and outstanding
Equity of New Operating , Onshore and Pipeline Holdings of every class, which
certificates shall be duly endorsed or accompanied by appropriate stock powers
(as applicable) executed in blank;
     (f) Facility Guarantees duly executed and delivered by Pipeline Holdings
and Gulf Coast Pipelines, respectively;
     (g) Amended and Restated Facility Guarantees duly executed and delivered by
Denbury Holdings, New Operating and Denbury Air, respectively;
     (h) a certificate of an Authorized Officer of Borrower attaching (i) a copy
of the Agreement and Plan of Merger executed by Operating and EAP Properties (as
each such term is defined prior to giving effect to the amendments in Section 2
hereof) and (ii) a copy of each other material document, instrument and/or
agreement executed and/or delivered in connection with the consummation of the
December 2010 Restructuring, and certifying that such copies are accurate and
complete and represent the complete understanding of the parties with respect to
the subject matter thereof;

 



--------------------------------------------------------------------------------



 



     (i) such financing statements or amendments to existing financing
statements to fully evidence and perfect (or maintain perfection of, as
applicable) all Liens contemplated by the Loan Papers (including, without
limitation, any Loan Papers required to be delivered pursuant to this
Section 3), all of which shall be filed of record in such jurisdictions as
Administrative Agent shall require in its sole discretion; and
     (j) opinions of counsel to the Credit Parties, favorably opining as to such
matters as Administrative Agent may reasonably request,
     and in reliance on the representations, warranties, covenants and
agreements contained in this Third Amendment, Banks hereby consent to the
December 2010 Restructuring. Borrower acknowledges and agrees that (i) the
limited consent set forth in this Section 3 is a limited, one-time consent
solely with respect to the December 2010 Restructuring, and (ii) nothing
contained herein shall obligate Administrative Agent or Banks to grant any
additional or future consent with respect to, or in connection with, any
provisions of the Credit Agreement or any other Loan Paper.
Section 4. Conditions Precedent to Third Amendment Effective Date Amendments.
The amendments contained in Section 1 hereof shall be effective on the date that
each of the following conditions precedent is satisfied (the “Third Amendment
Effective Date”):
     4.1 Counterparts. Administrative Agent shall have received counterparts
hereof duly executed by Borrower and Majority Banks and acknowledged by each
Restricted Subsidiary (as such term is defined prior to giving effect to the
amendments in Section 2 hereof) (or, in the case of any party as to which an
executed counterpart shall not have been received, telegraphic, telecopy, or
other written confirmation from such party of execution of a counterpart hereof
by such party).
     4.2 No Default; No Borrowing Base Deficiency. No Default or Event of
Default shall have occurred which is continuing, and no Borrowing Base
Deficiency then exists.
     4.3 Other Documents. Administrative Agent shall have been provided with
such documents, instruments and agreements, and Borrower shall have taken such
actions, in each case as Administrative Agent may reasonably require in
connection with this Third Amendment and the transactions contemplated hereby
and in Section 1 in connection with an Encore MLP Disposition.
Section 5. Conditions Precedent to December 2010 Restructuring Effective Date
Amendments. In addition to satisfaction of the conditions precedent set forth in
Section 4.1 and Section 4.3 hereof, the amendments contained in Section 2 hereof
shall be effective on the date that each of the following conditions precedent
is satisfied (the “December 2010 Restructuring Effective Date”):
     5.1 Delivery of December 2010 Restructuring Documents. Administrative Agent
shall have received each of the documents, instruments and agreements described
in Section 3 hereof prior to or contemporaneously with the consummation of the
December 2010 Restructuring in form and substance reasonably acceptable to
Administrative Agent.

 



--------------------------------------------------------------------------------



 



     5.2 No Default. On the date of the consummation of the December 2010
Restructuring, no Default or Event of Default shall have occurred which is
continuing.
     5.3 Other Actions. Borrower shall have taken such actions as Administrative
Agent may reasonably require in connection with this Third Amendment and the
transactions contemplated hereby and in Section 2 in connection with the
December 2010 Restructuring.
Section 6. Representations and Warranties. To induce Banks and Administrative
Agent to enter into this Third Amendment, Borrower hereby represents and
warrants to Banks and Administrative Agent as follows on the Third Amendment
Effective Date and on the December 2010 Restructuring Effective Date:
     6.1 Reaffirm Existing Representations and Warranties. Each representation
and warranty of Borrower contained in the Credit Agreement and the other Loan
Papers is true and correct in all material respects on the date hereof and will
be true and correct in all material respects after giving effect to the
amendments set forth in Section 1 hereof, except that any representation or
warranty that is qualified by “material” or “Material Adverse Effect” references
therein shall be true and correct in all respects.
     6.2 Due Authorization; No Conflict. The execution, delivery and performance
by Borrower of this Third Amendment are within Borrower’s corporate or
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any Material Agreement binding upon Borrower or
any other Credit Party or result in the creation or imposition of any Lien upon
any of the assets of Borrower or any other Credit Party other than Liens
securing the Obligations.
     6.3 Validity and Enforceability. This Third Amendment constitutes the valid
and binding obligation of Borrower enforceable in accordance with its terms,
except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
     6.4 No Defense. Borrower acknowledges that Borrower has no defense to
(a) Borrower’s obligation to pay the Obligations when due, or (b) the validity,
enforceability or binding effect against Borrower of the Credit Agreement or any
of the other Loan Papers or any Liens intended to be created thereby.
Section 7. Miscellaneous.
     7.1 No Waivers. No failure or delay on the part of Administrative Agent or
Banks to exercise any right or remedy under the Credit Agreement, any other Loan
Papers or applicable law shall operate as a waiver thereof, nor shall any single
or partial exercise of any right or remedy preclude any other or further
exercise of any right or remedy, all of which are cumulative and may be
exercised without notice except to the extent notice is expressly required (and
has not been waived) under the Credit Agreement, the other Loan Papers and
applicable law.

 



--------------------------------------------------------------------------------



 



     7.2 Reaffirmation of Loan Papers. Any and all of the terms and provisions
of the Credit Agreement and the Loan Papers shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby shall not limit or impair any Liens securing the Obligations, each of
which are hereby ratified, affirmed and extended to secure the Obligations as
they may be increased pursuant hereto.
     7.3 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to Administrative Agent incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
Third Amendment and all related documents.
     7.4 Additional December 2010 Restructuring Documents. In addition to the
documents, instruments and agreements required to be delivered to Administrative
Agent pursuant to Section 3 hereof, promptly following the consummation of the
December 2010 Restructuring Borrower hereby agrees to provide to Administrative
Agent such documents, instruments and agreements as Administrative Agent may
request evidencing completion of the December 2010 Restructuring, including,
without limitation, the cancellation, termination or dissolution, as applicable,
of Operating Louisiana, Encore Operating LP and TRF (as each such term is
defined prior to giving effect to the amendments in Section 2 hereof), each of
which shall be in form and substance acceptable to Administrative Agent.
     7.5 Parties in Interest. All of the terms and provisions of this Third
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
     7.6 Counterparts. This Third Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this Third Amendment until Borrower, Majority Banks and each Restricted
Subsidiary (as such term is defined prior to giving effect to the amendments in
Section 2 hereof) have executed a counterpart. Facsimiles shall be effective as
originals.
     7.7 Complete Agreement. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
     7.8 Headings. The headings, captions and arrangements used in this Third
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Third Amendment, nor affect
the meaning thereof.
     7.9 Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.

              BORROWER:
 
            DENBURY RESOURCES INC.,
a Delaware corporation
 
       
 
  By:   /s/ Mark C. Allen
 
       
 
  Name:   Mark C. Allen
 
  Title:   Senior Vice President and
 
      Chief Financial Officer

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



     Each of the undersigned (i) consent and agree to this Third Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

                  DENBURY MARINE, L.L.C.,
a Louisiana limited liability company    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    
 
                DENBURY OPERATING COMPANY,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    
 
                TUSCALOOSA ROYALTY FUND LLC,
a Mississippi limited liability company    
 
           
 
  By:   Denbury Operating Company, its sole member    

             
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



                  DENBURY GATHERING & MARKETING, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer           DENBURY GREEN PIPELINE-TEXAS, LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    
 
                ENCORE OPERATING LOUISIANA, LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    
 
                GREENCORE PIPELINE COMPANY LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



                  ENCORE OPERATING, L.P.,
a Texas limited partnership    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    
 
                DENBURY ONSHORE, LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    
 
                EAP OPERATING, LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    
 
                EAP PROPERTIES, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



                  DENBURY ENCORE HOLDINGS, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Mark C. Allen
 
Mark C. Allen    
 
  Title:   Senior Vice President and    
 
      Chief Financial Officer    

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT/BANK:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Bank
      By:   /s/ Brian P. Orlando       Name:    Brian P. Orlando      Title:   
Authorized Officer     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

BANK OF AMERICA, N.A.
      By:   /s/ Stephen J. Hoffman       Name:    Stephen J. Hoffman     
Title:    Managing Director     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

BNP PARIBAS
      By:   /s/ Edward Pak       Name:    Edward Pak      Title:    Vice
President              By:   /s/ Juan Carlos Sandoval       Name:    Juan Carlos
Sandoval      Title:    Vice President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

THE BANK OF NOVA SCOTIA
      By:   /s/ Marc Graham       Name:    Marc Graham      Title:    Director 
   

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH
      By:   /s/ Shaheen Malik       Name:    Shaheen Malik      Title:    Vice
President              By:   /s/ Vipul Dhadda       Name:    Vipul Dhadda     
Title:    Associate     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

ROYAL BANK OF CANADA
      By:   /s/ Jason S. York       Name:    Jason S. York      Title:   
Authorized Signatory     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

WELLS FARGO BANK, N.A.
      By:   /s/ Thomas E. Stelmar, Jr.       Name:    Thomas E. Stelmar, Jr.   
  Title:    Vice-President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

UBS LOAN FINANCE, LLC
      By:   /s/ Irja R. Otsa       Name:    Irja R. Otsa      Title:   
Associate Director              By:   /s/ Mary E. Evans       Name:    Mary E.
Evans      Title:    Associate Director     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

UNION BANK, N.A.
      By:   /s/ Alison Fuqua       Name:    Alison Fuqua      Title:    Vice
President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK (f/k/a
CALYON NEW YORK BRANCH)
      By:   /s/ Darrell Stanley       Name:    Darrell Stanley      Title:   
Managing Director              By:   /s/ Sharada Manne       Name:    Sharada
Manne      Title:    Director     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

BANK OF SCOTLAND plc
      By:   /s/ Julia R. Franklin       Name:    Julia R. Franklin      Title: 
  Assistant Vice President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

COMPASS BANK
      By:   /s/ Spencer Stasney       Name:    Spencer Stasney      Title:   
Vice President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

CAPITAL ONE, N.A.
      By:   /s/ Peter Shen       Name:    Peter Shen      Title:    Vice
President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

COMERICA BANK
      By:   /s/ Dustin S. Hansen       Name:    Dustin S. Hansen      Title:   
Senior Vice President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

ING CAPITAL LLC
      By:   /s/ Juli Bieser       Name:    Juli Bieser      Title:    Director 
   

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

SUNTRUST BANK
      By:   /s/ Gregory C. Magnuson       Name:    Gregory C. Magnuson     
Title:    Vice President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

CIBC INC.
      By:   /s/ Trudy W. Nelson       Name:    Trudy W. Nelson      Title:   
Authorized Signatory              By:   /s/ Doug Cornett       Name:    Doug
Cornett      Title:    Authorized Signatory     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Todd Coker       Name:    Todd Coker      Title:    Vice
President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Daria Mahoney       Name:    Daria Mahoney      Title:    Vice
President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Natsuhiro Samejima       Name:    Natsuhiro Samejima     
Title:    Senior Vice President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

FIFTH THIRD BANK
      By:   /s/ Christopher Morey       Name:    Christopher Morey      Title: 
  Senior Vice President     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

ALLIED IRISH BANKS p.l.c.
      By:   /s/ Aidan Lanigan       Name:    Aidan Lanigan      Title:    Vice
President              By:   /s/ Vaughn Buck       Name:    Vaughn Buck     
Title:    Director     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

STERLING BANK
      By:   /s/ Parul June       Name:    Parul June      Title:    Banking
Officer     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

GOLDMAN SACHS BANK USA
      By:   /s/ Lauren Day       Name:    Lauren Day      Title:    Authorized
Signatory     

[Signature Page]
Third Amendment to Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN OF RESTRUCTURING
of
Denbury Resources Inc., a Delaware corporation (“Borrower”)
INDEX OF RELEVANT PARTIES:

     
DG&M
  Denbury Gathering & Marketing, Inc., a Delaware corporation
EAP Operating
  EAP Operating, LLC, a Delaware limited liability company
EAP Properties
  EAP Properties, Inc., a Delaware corporation
Encore Energy Partners GP
  Encore Energy Partners GP LLC, a Delaware limited liability company
Encore Holdings
  Denbury Encore Holdings Inc., a Delaware corporation
Encore Operating
  Encore Operating, L.P., a Texas limited partnership
Encore Partners GP Holdings
  Encore Partners GP Holdings LLC, a Delaware limited liability company
Encore Partners LP Holdings
  Encore Partners LP Holdings LLC, a Delaware limited liability company
Green Pipeline
  Denbury Green Pipeline — Texas, LLC, a Delaware limited liability company
Greencore Pipeline
  Greencore Pipeline Company LLC, a Delaware limited liability company
Gulf Coast Pipelines
  Denbury Gulf Coast Pipelines, LLC, a Delaware limited liability company
New Frontiers
  Denbury New Frontiers, LLC, a Delaware limited liability company
Onshore
  Denbury Onshore, LLC, a Delaware limited liability company
Operating
  Denbury Operating Company, a Delaware corporation
Operating Louisiana
  Encore Operating Louisiana, LLC, a Delaware limited liability company
Pipeline Holdings
  Denbury Pipeline Holdings, LLC, a Delaware limited liability company
TRF
  Tuscaloosa Royalty Fund LLC, a Mississippi limited liability company

RESTRUCTURING STEPS:

1.   EAP Properties will form Pipeline Holdings as a new wholly-owned subsidiary
pursuant to a Certificate of Formation to be filed with the Delaware Secretary
of State.   2.   Onshore will form Gulf Coast Pipelines as a new wholly-owned
subsidiary pursuant to a Certificate of Formation to be filed with the Delaware
Secretary of State.   3.   Encore Holdings will change its name to “Denbury
Holdings, Inc.” and will increase the number of its authorized shares by
amending its Certificate of Incorporation, to be effective as of 11:27 p.m.
Eastern Time, on December 31, 2010. Encore Holdings is hereinafter referred to
as “Denbury Holdings”.

 



--------------------------------------------------------------------------------



 



4.   Borrower will contribute all of its equity interest in Jurassic Resources
Development North America, LLC, a North Dakota limited liability company, to EAP
Properties, pursuant to an Assignment Agreement between Borrower and EAP
Properties, as an additional contribution to the capital of EAP Properties
without the issuance of additional shares, such contribution to be effective as
of 11:28 p.m. Eastern Time, on December 31, 2010.   5.   Borrower will
contribute all of its equity interest in EAP Properties to Denbury Holdings
pursuant to an Assignment Agreement between Borrower and Denbury Holdings, as an
additional contribution to the capital of Denbury Holdings without the issuance
of additional shares, such contribution to be effective as of 11:29 p.m. Eastern
Time, on December 31, 2010.   6.   Denbury Holdings will contribute all of its
equity interest in EAP Operating to EAP Properties pursuant to an Assignment
Agreement between Denbury Holdings and EAP Properties, such contribution to be
effective as of 11:30 p.m. Eastern Time, on December 31, 2010.   7.   Operating
will merge with and into EAP Properties, with EAP Properties surviving the
merger, pursuant to an Agreement and Plan of Merger among Operating, EAP
Properties and Denbury Holdings, such merger to be effective as of 11:31 p.m.
Eastern Time, on December 31, 2010, and pursuant to which Borrower will receive
additional shares of Denbury Holdings. Pursuant to such Agreement and Plan of
Merger and related Certificate of Merger filed with the Delaware Secretary of
State, EAP Properties will change its name to “Denbury Operating Company” (“New
Operating”).   8.   EAP Operating will change its name to “Denbury Air, LLC”
(“Denbury Air”) by amending its Certificate of Formation, to be effective as of
11:32 p.m. Eastern Time, on December 31, 2010.   9.   Operating Louisiana will:
      (a) adopt a Plan of Dissolution under Delaware law to be effective as of
11:33 p.m. Eastern Time, on December 31, 2010;       (b) transfer all of its
assets to Encore Operating pursuant to an Assignment and Bill of Sale and such
other assignments and documents as may be required for recording in the
appropriate records, all between Operating Louisiana and Encore Operating, such
transfer to be effective as of 11:34 p.m. Eastern Time, on December 31, 2010;
and       (c) upon the dissolution and the completion of the winding up of
Operating Louisiana, Operating Louisiana’s certificate of formation will be
cancelled pursuant to a Certificate of Cancellation to be filed with the
Delaware Secretary of State, to be effective at the time stated in the
Certificate of Cancellation.   10.   New Operating will contribute its 99%
limited partnership interest in Encore Operating to Onshore pursuant to an
Assignment Agreement between New Operating and Onshore, such contribution to be
effective as of 11:35 p.m. Eastern Time, on December 31, 2010.

 



--------------------------------------------------------------------------------



 



11.   Encore Operating will:       (a) adopt a Plan of Winding Up under Texas
law to be effective as of 11:36 p.m. Eastern Time, on December 31, 2010;      
(b) distribute assets equal to 99% of the value of Encore Operating’s assets
(including the equity in Greencore Pipeline) to its sole limited partner Onshore
pursuant to an Assignment and Bill of Sale and such other assignments and
documents as may be required for recording in the appropriate records, all
between Encore Operating and Onshore, and distribute cash equal to 1% of the
value of Encore Operating’s assets to its sole general partner Denbury Air, all
such distributions to be effective as of 11:37 p.m. Eastern Time, on
December 31, 2010; and       (c) terminate pursuant to a Certificate of
Termination to be filed with the Texas Secretary of State, to be effective at
the time stated in the Certificate of Termination.   12.   New Operating will
contribute all of its equity interest in Denbury Air to Onshore pursuant to an
Assignment Agreement between New Operating and Onshore, such contribution to be
effective as of 11:38 p.m. Eastern Time, on December 31, 2010.   13.   Denbury
Air will distribute all of its assets (other than its airplane) to Onshore
pursuant to an Assignment and Bill of Sale and such other assignments and
documents as may be required for recording in the appropriate records, all
between Denbury Air and Onshore, such distribution to be effective as of
11:39 p.m. Eastern Time, on December 31, 2010.   14.   New Operating will
contribute all of its equity interest in Plain Energy Holdings LLC, a Delaware
limited liability company, to Onshore pursuant to an Assignment Agreement
between New Operating and Onshore, such contribution to be effective as of
11:40 p.m. Eastern Time, on December 31, 2010.   15.   New Operating will
contribute all of its equity interest in Green Pipeline to Pipeline Holdings
pursuant to an Assignment Agreement between New Operating and Pipeline Holdings,
such contribution to be effective as of 11:41 p.m. Eastern Time, on December 31,
2010.   16.   Onshore will distribute all of its equity interest in Greencore
Pipeline to New Operating pursuant to an Assignment Agreement between Onshore
and New Operating, such distribution to be effective as of 11:42 p.m. Eastern
Time, on December 31, 2010.   17.   New Operating will contribute all of its
equity interest in Greencore Pipeline to Pipeline Holdings pursuant to an
Assignment Agreement between New Operating and Pipeline Holdings, such
contribution to be effective as of 11:43 p.m. Eastern Time, on December 31,
2010.

 



--------------------------------------------------------------------------------



 



18.   Onshore will contribute all of its interests in the Delta pipeline system
and the Louisiana Green pipeline system to Gulf Coast Pipelines pursuant to an
Assignment and Bill of Sale and such other assignments and documents as may be
required for recording in the appropriate records, all between Onshore and Gulf
Coast Pipelines, such contribution to be effective as of 11:44 p.m. Eastern
Time, on December 31, 2010.   19.   Onshore will distribute all of its equity
interest in Gulf Coast Pipelines to New Operating pursuant to an Assignment
Agreement between Onshore and New Operating, such distribution to be effective
as of 11:45 p.m. Eastern Time, on December 31, 2010.   20.   New Operating will
contribute all of its equity interest in Gulf Coast Pipelines to Pipeline
Holdings pursuant to an Assignment Agreement between New Operating and Pipeline
Holdings, such contribution to be effective as of 11:46 p.m. Eastern Tune, on
December 31, 2010.   21.   New Operating will contribute all of its equity
interest in TRF to Onshore pursuant to an Assignment Agreement between New
Operating and Onshore, such contribution to be effective as of 11:51 p.m.
Eastern Time, on December 31, 2010.   22.   TRF will:       (a) adopt a Plan of
Dissolution under Mississippi law to be effective as of 11:52 p.m. Eastern Time,
on December 31, 2010;       (b) file a Certificate of Dissolution with the
Mississippi Secretary of State upon the dissolution and the commencement of
winding up, such Certificate of Dissolution to be effective as of 11:53 p.m.
Eastern Time, on December 31, 2010; and       (c) wind up its affairs and
distribute all of its assets and liabilities to Onshore pursuant to an
Assignment and Bill of Sale and such other assignments and documents as may be
required for recording in the appropriate records, all between TRF and Onshore,
such winding up and distribution to be effective as of 11:54 p.m. Eastern Time,
on December 31, 2010.   23.   New Frontiers will:       (a) adopt a Plan of
Dissolution under Delaware law to be effective as of 11:55 p.m. Eastern Time, on
December 31, 2010;       (b) distribute all of its assets and liabilities to New
Operating pursuant to an Assignment and Bill of Sale and such other assignments
and documents as may be required for recording in the appropriate records, all
between New Frontiers and New Operating, such distribution to be effective as of
11:56 p.m. Eastern Time, on December 31, 2010; and       (c) upon the
dissolution and the completion of the winding up of New Frontiers, New
Frontiers’ certificate of formation will be cancelled pursuant to a Certificate
of Cancellation to be filed with the Delaware Secretary of State, to be
effective at the time stated in the Certificate of Cancellation.

 



--------------------------------------------------------------------------------



 



24.   Encore Partners LP Holdings will:       (a) adopt a Plan of Dissolution
under Delaware law to be effective as of 11:55 p.m. Eastern Time, on
December 31, 2010;       (b) transfer all of its assets to Denbury Holdings
pursuant to an Assignment and Bill of Sale and such other assignments and
documents as may be required for recording in the appropriate records, all
between Encore Partners LP Holdings and Denbury Holdings, such transfer to be
effective as of 11:56 p.m. Eastern Time, on December 31, 2010; and       (c)
upon the dissolution and the completion of the winding up of Encore Partners LP
Holdings, Encore Partners LP Holdings’ certificate of formation will be
cancelled pursuant to a Certificate of Cancellation to be filed with the
Delaware Secretary of State, to be effective at the time stated in the
Certificate of Cancellation.   25.   Encore Partners GP Holdings shall
distribute to Denbury Holdings the cash proceeds Encore Partners GP Holdings
receives from the sale of the equity interests in Encore Energy Partners GP,
such distribution to be effective as of 11:56 p.m. Eastern Time, on December 31,
2010.   26.   Denbury Holdings shall contribute to New Operating all cash
Denbury Holdings shall have then received as a result of (1) the dissolution of
Encore Partners LP Holdings (item 24(b)) and (2) the distribution from Encore
Partners GP Holdings (item 25), as an additional contribution to the capital of
New Operating without the issuance of additional shares, such contribution to be
effective as of 11:57 p.m. Eastern Time, on December 31, 2010.   27.   New
Operating shall contribute to Onshore all cash New Operating shall have received
as a capital contribution from Denbury Holdings (item 26), such contribution to
be effective as of 11:58 p.m. Eastern Time, on December 31, 2010.   28.  
Onshore shall use all cash Onshore shall have received as a capital contribution
from Denbury Holdings (item 27) to repay a portion of the pre-existing bona fide
intercompany debt Onshore owes to Borrower, such repayment to be effective as of
11:59 p.m. Eastern Time, on December 31, 2010.

 